UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2012 o Transition Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File No. 001-32632 UROPLASTY, INC. (Exact name of registrant as specified in its Charter) Minnesota, U.S.A. 41-1719250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5420 Feltl Road Minnetonka, Minnesota,55343 (Address of principal executive offices) (952) 426-6140 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filerx Non-Accelerated Filero Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESoNO x As of January 22, 2013 the registrant had 21,015,582 shares of common stock outstanding. Table of Contents INDEX UROPLASTY INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Comprehensive Loss 6 Condensed Consolidated Statement of Shareholders’ Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 21 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 302 22 Certifications by the Chief Executive Officer and the Chief Financial Officer pursuant to Section 906 24 Page 2 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2012 March 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments Deferred tax assets Total assets $ $ See accompanying notes to the Condensed Consolidated Financial Statements. Page 3 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2012 March 31, 2012 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion – deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Commitments and Contingencies - - Shareholders’ equity: Common stock $.01 par value; 40,000,000 shares authorized, 21,015,582 and 20,808,532 shares issued and outstanding at December 31, 2012 and March 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive net loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the Condensed Consolidated Financial Statements. Page 4 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Net sales $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) Other income (expense) Interest income Interest expense ) - ) ) Foreign currency exchange gain (loss) Loss before income taxes ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the Condensed Consolidated Financial Statements. Page 5 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended December 31 Nine Months Ended December 31 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) ) ) Unrealized gain (loss) on available for sale investments ) ) Pension adjustments ) ) Total other comprehensive income (loss), net of tax ) ) ) Comprehensive net loss $ ) $ ) $ ) $ ) See accompanying notes to the Condensed Consolidated Financial Statements. Page 6 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Nine Months Ended December 31, 2012 (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Accumulated Comprehensive Shareholders' Shares Amount Capital Deficit Loss Equity Balance at March 31, 2012 $ $ $ ) $ ) $ Share-based consulting and compensation - - Proceeds from exercise of stock options - - Comprehensive net loss - - - ) ) ) Balance at December 31, 2012 $ $ $ ) $ ) $ See accompanying notes to the Condensed Consolidated Financial Statements. Page 7 Index UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended December 31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of equipment Amortization of premium on marketable securities Share-based consulting expense Share-based compensation expense Deferred income tax expense (benefit) ) Deferred rent credit ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) ) Other current assets ) ) Accounts payable ) ) Accrued liabilities Accrued pension liability, net ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of held-to-maturity investments Proceeds from maturity of available-for-sale investments Purchases of held-to-maturity investments ) ) Purchases of available-for-sale investments ) ) Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment - Purchase of intangible assets ) ) Net cash provided by investing activities Cash flows from financing activities: Net proceeds from exercise of options Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during the period for interest $
